Citation Nr: 0528630	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-02 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
2001, for the grant of service connection a thoracic spine 
disability.

2.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability, to include intervertebral disc 
syndrome and degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent for a 
thoracic spine disability, to include intervertebral disc 
syndrome and degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

5.  Entitlement to a rating in excess of 10 percent for a 
right thumb disability.  

6. Entitlement to special monthly compensation based on the 
need of regular aid and attendance of another person, or on 
the basis of being permanently housebound.  

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	his brother

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971 and from December 1973 to June 1980.  

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions, and was previously remanded in 
November 2003.  In June 2005, a hearing was held before the 
undersigned veterans law judge rendering the final 
determination in these claims.

The claims concerning a right thumb disability, TDIU, and 
special monthly compensation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.

In a June 2005 written statement, the veteran raised claims 
for service connection for post-traumatic stress disorder, a 
disability or disabilities arising from exposure to Agent 
Orange, and a disability manifested by "whole body 
weakness/functional loss."  The veteran also raised a claim 
to reopen a previously denied claim for service connection 
for hypertension.  These matters have not been developed or 
certified for appeal, and are not inextricably intertwined 
with the issues now before the Board.  Therefore, they are 
referred to the RO for appropriate action. 
   
FINDINGS OF FACT

1.  In a written statement filed on June 18, 1999, the 
veteran asserted that he was having trouble with his 
"back;" an x-ray taken during a VA examination on January 
8, 2000, indicated (in part) a slight narrowing at the T12-L1 
junction.

2.  The veteran's low back disability has not been manifested 
by residuals of a fractured vertebra, ankylosis of the spine, 
or any associated objective neurologic abnormalities; he has 
not been hospitalized for his back disability, and his back 
symptoms have not impacted his ability to work to the extent 
that would warrant an extraschedular rating.

3.  The veteran's thoracic spine disability has not been 
manifested by residuals of a fractured vertebra, ankylosis of 
the spine, or any associated objective neurologic 
abnormalities; he has not been hospitalized for his back 
disability, and his back symptoms have not impacted his 
ability to work to the extent that would warrant an 
extraschedular rating.

4.  The veteran complains of pain and occasional popping in 
his right knee; the knee has routinely displayed 0 degrees of 
extension and at least 130 degrees of flexion, and regularly 
been described in clinical settings as stable; the condition 
has not resulted in hospitalizations or prevented the veteran 
from working.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 8, 2000, 
and no earlier, have been met for the grant of service 
connection for a thoracic spine disability.  38 U.S.C.A. §§ 
5101, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.400 (2005).   

2.  The criteria for a rating in excess of 40 percent for a 
lumbar spine disability, to include intervertebral disc 
syndrome and degenerative arthritis, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5237, 5243, 
5285, 5286, 5293, 5295 (as in effect prior to and beginning 
September 23, 2002).

3.  The criteria for a rating in excess of 10 percent for a 
thoracic spine disability, to include intervertebral disc 
syndrome and degenerative arthritis, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5237, 5243, 
5285, 5286, 5293, 5295 (as in effect prior to and beginning 
September 23, 2002).

4.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 110, 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice via a June 2003 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  He was not 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims until a March 2004 
letter.  Given that, and that the June 2003 letter informed 
him that additional information or evidence was needed to 
support his claim and asked him to send the information or 
evidence to the RO, as well as the fact that the April 2003 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  As indicated above, 
the RO sent the veteran VCAA notice in March 2004 and 
readjudicated his claims in an October 2004 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

As to VA's duty to assist, numerous VA and private outpatient 
records are in the file, as are the transcripts of a July 
2001 local hearing and the June 2005 Board hearing.  The 
veteran underwent VA examinations in January 2000, July 2001, 
January 2003, February 2003, and June 2004 (and the reports 
of these examinations have been obtained and reviewed).  The 
veteran has not indicated that there are any outstanding 
records pertaining to his claims.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claims.  




II.  Earlier effective date for grant of  
service connection for thoracic spine disability 

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of  receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

By a February 1972 rating decision, the RO granted service 
connection for lumbosacral strain with narrowing of the third 
lumbar interspace, and assigned a 20 percent rating effective 
from December 1971.

On June 18, 1999, the veteran filed a written statement in 
which he indicated that he had been having more trouble with 
his "back."  The RO construed this as a claim for increased 
rating for his lumbar spine disability and by a March 2000 
rating decision, it denied a rating in excess of 20 percent 
for this disability.  

In a written statement submitted on July 10, 2001, the 
veteran asserted that he was seeking (in pertinent part) 
service connection for a thoracic spine disability.  By a 
July 2002 rating decision, the RO granted service connection 
for a thoracic spine disability and assigned a 10 percent 
rating effective from July 10, 2001.

The veteran essentially argues that when he filed the written 
statement on June 18, 1999, it was meant to include a claim 
for service connection for his thoracic spine.  (He has at 
times alleged that the failure to make this explicit claim 
was due to his representative at the time).  In any case, he 
has asserted that he was unaware of the distinction that VA 
made between the cervical, thoracic, and lumbar sections of 
the spine, and his ignorance of this should not be held to 
his detriment.  Therefore, he argues, the effective date of 
his award of service connection for a thoracic spine 
disability should be June 18, 1999.  

The Board recognizes in passing that in recent revisions of 
the rating criteria for evaluating back disabilities, VA 
effectively made a distinction between the cervical spine and 
the "thoracolumbar" spine, thus effectively removing the 
prior distinction between thoracic spine and lumbar spine for 
rating purposes.  

In any case, the written statement of June 18, 1999, did not 
explicitly indicate a wish to seek service connection for a 
thoracic spine disability but its reference to "back" was 
not limited to the lumbar spine, either.  Yet even if the 
Board were to construe the written memorandum of June 18, 
1999, as a claim for service connection for the thoracic 
spine, an effective date of June 18, 1999, would not be 
warranted because the evidence fails to show that he actually 
had a thoracic spine condition (or even complaints of one) as 
of that date.  He did not specifically complain of thoracic 
spine symptoms until a September 2000 VA outpatient visit.  

However, an x-ray taken in conjunction with a VA examination 
on January 8, 2000, did indicate (in part) a slight narrowing 
at the T12-L1 junction.  Using the June 18, 1999, written 
statement as the "date of claim," then, it is plausible to 
conclude that the "date entitlement arose" was January 8, 
2000, the date of the first clinical evidence of a thoracic 
spine disability.  Therefore, an effective date of January 8, 
2000, and no earlier, is warranted for the grant of service 
connection for a thoracic spine disability. 




III.  Claims for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, 4.2, 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
  
A.  Lumbar spine / thoracic spine 

The veteran seeks a rating in excess of 40 percent for his 
lumbar spine disability, and a rating in excess of 10 percent 
for his thoracic spine disability.  

The law pertaining to these claims has changed during this 
appeal.  VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine (including degenerative 
arthritis), effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based on limitation or loss of motion and other symptoms.  
The Board will consider all prior and revised rating criteria 
but of course, revised rating criteria may not be applied to 
claims prior to the effective date of the amended regulation.  
See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 
(1998).

Although the veteran's lumbar and thoracic spine disabilities 
include arthritis, degenerative arthritis established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The veteran has been assigned the maximum 40 percent rating 
under the prior Diagnostic Code 5292, for severe limitation 
of motion of the lumbar spine.  He has separately been 
awarded the maximum 10 percent rating under the prior 
Diagnostic Code 5291, for limitation of motion of the dorsal 
(thoracic) spine.  38 C.F.R. § 4.73, Diagnostic Codes 5291, 
5292.  

Nothing in the record reflects that the veteran has had any 
residuals of a fractured vertebra or ankylosis of the spine, 
so ratings under the prior criteria of Diagnostic Codes 5285, 
5286, and 5289 would be inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289.

The prior criteria of Diagnostic Code 5293 (intervertebral 
disc syndrome) provides for a 60 percent rating for 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

In this case, tenderness and pain of the back was noted at 
numerous outpatient visits between August 1998 and February 
2001, as well as at the veteran's VA examinations.  Although 
no spasm was observed at an August 1998 outpatient visit and 
at the February 2003 VA examination, spasm was noted at 
outpatient visits in October 1999, May 2000, September 2000, 
and December 2000.  Deep tendon reflexes decreased on the 
right at a June 1999 outpatient visit, yet neurological 
(sensory) findings were normal at examinations and visits in 
January 2000, March 2001, July 2001, February 2003, and June 
2004.  None of the clinical or examination records reflect 
that the veteran has had absent ankle jerk.  Although the 
veteran has consistently reported having tenderness of the 
back, there is no evidence that he has had the "pronounced" 
and "persistent" neurological symptoms with little 
intermittent relief which would merit a 60 percent rating 
under the prior version of Diagnostic Code 5293.  

The prior Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (Dec. 12, 1997).  Thus, because 
the veteran is entitled to a 40 percent rating under 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) and a 10 percent rating under Diagnostic Code 5291 
(limitation of motion of the thoracic spine), he would not be 
entitled to separate consideration under Diagnostic Code 
5293.   

The criteria for evaluating intervertebral disc syndrome was 
revised effective September 23, 2002.  The criteria for 
evaluating impairment of the spine generally (including 
degenerative arthritis) was revised effective September 26, 
2003.  The veteran was effectively advised of these changes 
in supplemental statements of the case in April 2003 and 
October 2004.  

Under the revised criteria, intervertebral disc syndrome is 
rated on two alternative tracks: based on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

As to orthopedic manifestations, the revised criteria under 
the "General Rating Formula for Diseases and Injuries of the 
Spine" (effective September 26, 2003) is applicable.  Under 
this criteria, a 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  Yet 
none of the examination reports and outpatient records 
reflect or even suggest that the veteran has ankylosis of the 
thoracolumbar spine, so an increased rating under this 
criteria is not warranted.  

Associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment are to be 
evaluated separate under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, "General Rating Formula for Diseases and 
Injuries of the Spine," Note (1).  Yet, as detailed above, 
neurological (sensory) findings were normal at examinations 
and visits in February 2003 and June 2004.  The report of the 
February 2003 examination specifically noted that the veteran 
had no loss of bowel or bladder control.  

As to the "incapacitating episodes" track, the Board notes 
that an "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment - provided that the effects in 
each spinal segment are clearly distinct - each segment 
should be evaluated based on chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  (In this 
case, the medical record does not reflect that the veteran's 
condition has clearly distinct effects between spinal 
segments).

Using the "incapacitating episodes" track, a 60 percent 
rating is assigned when the total duration of incapacitating 
episodes is at least six weeks during the previous 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Along with the examination reports dated in January 2000, 
July 2001, February 2003, and March 2004, the clinical record 
consists of VA and private outpatient records dated between 
August 1998 and March 2001.  A July 1999 VA outpatient record 
noted that the veteran was to be off work for one week due to 
his back condition, and in September 2000 he was advised to 
stay off from work for three days.  Yet while he has 
intermittently sought treatment for back pain, obtained 
medication, used a TENS unit, and undergone physical therapy, 
the clinical evidence simply fails to show that the veteran's 
back disability has incapacitated him (i.e., involved 
physician-directed bed rest) to the frequency required for a 
60 percent rating under Diagnostic Code 5243.  

An additional rating might be given for functional loss due 
to pain under 38 C.F.R. § 4.40 (including pain on use or 
during flare-ups) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  It is necessary to consider these 
regulatory provisions in the case of disabilities involving a 
joint rated on the basis of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although the veteran has 
reported pain, tenderness, and flare-ups of his back symptoms 
over the years, he has consistently been able to flex to at 
least 40 degrees, which is far above the level for even a 40 
percent rating under the revised rating criteria.  Moreover, 
rather than weakness, the veteran's back has regularly 
displayed full strength (5/5) in clinical settings (as noted 
at a June 1999 outpatient visit, January 2000 examination, 
July 2001 examination, and June 2004 examination).  Thus, the 
Board finds the ratings assigned for the veteran's lumbar 
spine and thoracic spine more than adequately compensates any 
potential functional loss due to pain on use or during flare-
ups, or due to weakness, fatigability, or incoordination

When the disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disabilities, an extraschedular evaluation will be assigned.  
38 C.F.R. § 3.321(b)(1).  Yet there is no evidence that the 
veteran has been hospitalized for his thoracic or lumbar 
spine disabilities, or that his back symptoms have impacted 
his ability to work to the extent that would warrant an 
extraschedular rating.  Indeed, he appears to have maintained 
steady employment since his discharge from active duty (as an 
orderly and a maintenance man).  Moreover, the schedular 
ratings already assigned are based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  

In summary, the preponderance of the evidence reflects that 
ratings in excess of 40 percent for a lumbar spine disability 
and 10 percent for a thoracic spine disability are not 
warranted and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).

B.  Right knee

The veteran seeks a rating in excess of 10 percent for a 
right knee disability.  This 10 percent rating has been in 
effect for more than 20 years and is protected from being 
reduced.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951. 

Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a 20 percent rating is 
warranted when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Yet the veteran's right knee 
has displayed flexion to 140 degrees (July 2001 examination) 
and to 130 degrees (June 2004 examination).  During the 
course of this appeal, then, he has displayed bilateral knee 
flexion to no less than 130 degrees, which is actually not 
even compensable under Diagnostic Code 5260.  

Full knee extension is to 0 degrees, and a 20 percent rating 
is warranted for limitation of extension to 30 degrees.  38 
C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic Code 5261.  The 
right knee extended to 0 degrees at VA examinations in July 
2001 and June 2004.  Obviously, a 20 percent rating under 
Diagnostic Code 5261 is not warranted.  

No degenerative changes were shown on x-rays taken at both VA 
examinations, so the rating criteria for arthritis does not 
apply.  The Board has considered other relevant criteria 
relating to the knees, however.  

Although a 20 percent rating is available under Diagnostic 
Code 5258, evaluation under this criteria is not appropriate 
because the veteran's service-connected knee disability 
(designated as "residual strain of the collateral 
ligament") does not involve dislocated semilunar cartilage.  
There is also no evidence of nonunion or malunion of the 
tibia and fibula, so evaluation under Diagnostic Code 5262 is 
also not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5262.

A 20 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.   The veteran testified at his Board 
hearing that the collateral ligament of his right knee was 
stretched and had "too much play."  He said his foot would 
drag and cause him to stumble while climbing stairs.  He said 
that when he went to work and his knee started hurting badly, 
he used a brace for stability.  Yet at his July 2001 VA 
examination, he denied any history of instability and he was 
stable to varus and valgus stress on examination (as he also 
was during the June 2004 examination).  The July 2001 
examination report noted no significant medial joint widening 
or laxity and he had no patella maltracking.  The June 2004 
report noted that there was no patella grinding.  In short, 
the clinical picture includes no evidence of recurrent 
subluxation or lateral instability of the right knee.

A minimum 30 percent rating is assigned for ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Yet neither VA examination report indicates that the 
veteran's knee is ankylosed and he could (as detailed above) 
flex and extend the knee.  

As noted in the discussion above, an additional rating may be 
given for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. § 4.45.  See De Luca 
v. Brown, 8 Vet. App. 202 (1995). 

At the July 2001 VA examination, the veteran complained of 
occasional popping and pain with prolonged walking and stair 
climbing.  Examination revealed some tenderness to palpation 
over his medial joint line.  At his June 2004 VA examination 
he complained that his right knee ached, especially with 
weightbearing.  He also said he had occasional popping.  He 
did not take medication for this and had not undergone 
surgery (or related consultations).  On examination, he was 
nontender to palpation along his medial and lateral patellar 
facets and joint line, but had mild medial joint line pain 
and slight discomfort with McMurray's.  He also had a slight 
amount of discomfort with a valgus stress and flexion 
extension with a valgus stress applied to his knee.  There 
was no overlying erythema or effusion.  At his Board hearing, 
the veteran testified that his knee would occasionally hurt 
him badly at work, and that the morphine he took for his back 
also helped combat knee pain.    

Although the veteran has occasionally reported knee pain and 
popping, he has (as detailed above) consistently been able to 
flex his knee to at least 130 degrees and extend them to 0 
degrees.  This is far above the level for even noncompensable 
ratings under Diagnostic Codes 5260 and 5261.  Moreover, 
despite his subjective complaints, his knees regularly have 
been described in clinical settings as stable.  Thus, the 
rating assigned for his right knee symptoms more than 
adequately compensates any potential functional loss due to 
pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination.  

The veteran has never been hospitalized for his right knee 
disability nor does the evidence suggest that it has 
prevented him from working (indeed, at his Board hearing, he 
indicated that he continued to work although his knee pain 
occasionally required him to use a brace).  As noted above, 
the existing schedular ratings are already based upon the 
average impairment of earning capacity, and are intended to 
be considered from the point of view of the veteran working 
or seeking work.  A referral for consideration of 
extraschedular ratings is simply not warranted.  See 38 
C.F.R. § 3.321(b)(1).

The preponderance of the evidence does not reflect that a 
rating in excess of 10 percent for a right knee disability is 
warranted and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date of January 8, 2000, and no earlier, for the 
grant of service connection a thoracic spine disability, is 
granted.

A rating in excess of 40 percent for a lumbar spine 
disability, to include intervertebral disc syndrome and 
degenerative arthritis, is denied.

A rating in excess of 10 percent for a thoracic spine 
disability, to include intervertebral disc syndrome and 
degenerative arthritis, is denied.

A rating in excess of 10 percent for a right knee disability 
is denied.


REMAND

By an October 2004 rating decision, the RO increased the 
rating for the veteran's right thumb disability to 10 
percent.  He indicated disagreement with this determination 
in a December 2004 letter.  By a February 2005 rating 
decision, the RO denied entitlement to special monthly 
compensation based on aid and attendance of another person or 
on account of being permanently housebound.  The veteran 
appeared to indicate disagreement with this determination in 
a written statement associated with the claims file in June 
2005.  To date, no statement of the case has been issued on 
these matters and a remand is therefore necessary.  

Resolution of the claim for TDIU must be deferred until the 
claim regarding the right thumb disability is decided, 
because a determination of entitlement to TDIU rests on 
impairment caused by service-connected disabilities.

Accordingly, the Board remands for the following:

1.  Provide the veteran and his 
representative with a statement of the 
case on the issues of entitlement to a 
rating in excess of 10 percent for a 
right thumb disability and to special 
monthly compensation based on aid and 
attendance of another person or on 
account of being permanently housebound.  
Allow an opportunity for response.  If, 
and only if, an adequate substantive 
appeal is timely submitted, these claims 
should be returned to the Board for 
further appellate consideration (after 
all applicable duties to notify and 
assist have been fulfilled).  

2.  If the TDIU claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all legal 
authority.  Allow appropriate time for 
response.
  
The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes); M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


